Citation Nr: 1624384	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to pain medication used for other service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from June 1996 to July 1996, and from July 1997 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO). 


FINDING OF FACT

IBS did not originate in and is not otherwise related to active service, was not manifest within one year of discharge, and is not proximate due to, the result of, or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for IBS, to include as secondary to pain medication used for other service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed several letters, beginning in March 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters, including the March 2011 letter, also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims.  Additionally in a March 2012 letter, the Veteran was provided notice with the requirements for establishing a claim for service connection on a secondary basis.  

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available post-service VA treatment records have been obtained.  The Veteran has been provided an appropriate VA examination.  

The Board notes that the Veteran's service medical records and some of the Veteran's post-service outpatient treatment records, dated from October 9, 2000 to October 25, 2000, are unavailable.  In a two separate Formal Findings of Unavailability, issued in June 2011, the RO indicated that, despite exhausting all reasonable efforts, the Veteran's service medical records and complete post-service outpatient treatment records were unavailable, and that any further attempts to associate the Veteran's outstanding service treatment records and outpatient treatment records with the record would be futile.  In situations such as this, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

The Veteran asserts that he has IBS secondary to his various service-connected disabilities.  Specifically, he has alleged that his IBS is a result of the nonsteroidal anti-inflammatory drugs (NSAIDs) he was prescribed for pain management of his orthopedic disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518.

As noted above, the Veteran's service treatment records are not available for review.  However, the Veteran has not asserted, and the evidence does not show, that IBS is directly related to active service. 


Accordingly, the Board finds that entitlement to service connection on a direct basis for a IBS is not warranted.  The preponderance of the evidence of record is against a finding that IBS was incurred during service.  Nor is there any evidence, including from the Veteran's account, that IBS was manifest within one year of discharge from service.

The Veteran's primary contention is that his IBS was caused by his use of meloxicam, an NSAID, to treat pain for his service-connected orthopedic disabilities.   

Post-service VA treatment records show that in May 2010, the Veteran reported symptoms of GI upset after starting on prescription NSAIDs (meloxicam) and was assessed with gastritis.  He was prescribed Prilosec to manage the gastritis.  A subsequent May 2010 record shows that the Veteran stopped taking the prescription NSAID due to symptoms of abdominal burning and that he now felt better.  The record notes that he requested a substitute medication.  A June 2010 treatment record notes that after cessation of the NSAIDs, the Veteran's gastritis symptoms continued to improve.  A February 2011 treatment record notes that the Veteran had a diagnosis of IBS for which he took dicyclomine, which helped on most days.  The VA treatment records provide no indication that the Veteran reported that his IBS had its onset while using prescription NSAIDs or that it was worsened when taking NSAIDs.  Further, no VA provider has ever linked the Veteran's IBS to his use of prescription NSAIDs, or his active service generally.  

An August 2010 post-service private treatment records show that in June 2010, the Veteran was treated for complaints of abdominal pain associated with taking meloxicam.  Notably, this was over a month after the Veteran had stopped taking the NSAID and after the VA treatment records note that his gastritis symptoms were improving.  At the time of the August 2010 episode of treatment, the Veteran reported burning and cramping pain, as well as heartburn.  He reported that he also noticed increased postprandial bowel frequency.  He was assessed with gastroesophageal reflux disease, helicobacter pylori antibody positive, and probable IBS.  A subsequent October 2010 private treatment record shows that the Veteran was assigned an official diagnosis of IBS and his private provider noted that he thought it might certainly be related to his past use of NSAIDs.  

At a November 2011 VA examination, the Veteran was noted to have diagnoses of IBS and chronic diarrhea.  After examination and interview with the Veteran, the examiner opined that the Veteran's IBS was less likely than not related to the Veteran's active service.  The examiner explained that that NSAIDs do not cause IBS.  While they do cause gastric irritation, such as gastritis, the Veteran stopped taking the NSAIDs [in May 2010], which would in turn stop causing additional irritation to his stomach and gastrointestinal system.  Further, the Veteran denied any reflux (gastritis) symptoms at the time of the examination, which suggests that he was not suffering from any gastric irritation.  

In a March 2012 letter, the Veteran's private gastroenterologist stated that it was his opinion that the Veteran's symptoms (abdominal pain and other IBS symptoms) may have been triggered by the use of NSAIDs.  The private gastroenterologist noted that the Veteran had reported that he had similar symptoms when taking NSAIDs in the late 1990s.  Notably, there is no record of treatment for such, nor did the Veteran make such reports to his VA outpatient treatment providers. .  

With respect to the private gastroenterologist's opinion, both in the March 2012 letter and in the October 2010 treatment record noting the Veteran's diagnosis, there is no accompanying explanation of rationale for the opinion and the opinion is speculative in nature.  Due to the speculative nature of the medical opinion and the absence of sufficient rationale, the opinion is not adequate and, therefore, not probative evidence in this matter.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 38 C.F.R. § 3.102.

In December 2012, an addendum to the November 2011 VA examination was obtained.  The same examiner further explained the November 2011 opinion, noting that diarrhea, abdominal bloating, and pain are all symptoms of the Veteran's IBS.  The examiner opined that IBS is less likely than not caused by the use of meloxicam and that NSAIDS can cause GI issues, but they do not continue to cause such issues after stopping the drug.  

The Board finds that the November 2011 VA medical opinion, coupled with the December 2012 addendum, is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinion is competent, credible, and persuasive.  The Veteran has not submitted any contrary, competent evidence.

The Board acknowledges the Veteran's sincere belief that his IBS is related to the NSAID pain medication that he used for his service-connected disabilities and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has IBS that is related to his active service or to NSAID use falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing IBS and opining regarding the etiology of such disability are issues that require the expertise of a medical professional.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

The Board finds that the Veteran's IBS is not shown to be directly related to active service.  The private medical opinions of record are speculative and lacking rationale, and are therefore of no probative value.  The VA examiner has competently and persuasively opined that the Veteran's IBS was not caused by NSAID use to treat a service-connected disability and that opinion is the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for IBS is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for IBS, to include as secondary to pain medication used for other service-connected disabilities, is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


